DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 10/25/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 and 4/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wire pre-heating circuit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The written specification defines a wire pre-heating circuit is a first and second contact tip (Fig. 1). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 2,836,701).

With regards to claim 1, Bernard discloses a welding system comprising a torch having a distal end (Fig. 1); a filler wire positioned within the torch and extending from the distal end of the torch (electrode wire 12, Fig. 1); a pre-treating chamber surrounding at least a portion of the wire (pre-treating structure 50 has housing 62 surrounding a portion of electrode wire 12, Fig. 1); and a shielding gas chamber surrounding at least a portion of the wire (passage 49 receives shielding gas to surround electrode wire 12, Fig. 1); wherein the shielding gas chamber comprises an inlet and an outlet (inlet is nipple 34 and outlet is the bottom of nozzle 28, Fig. 1), the outlet being configured such that the shielding gas exiting the shielding gas chamber flows around the portion of the wire extending from the distal end of the torch during a welding operation (Fig. 1); wherein the pre-treating chamber comprises a gas inlet and a gas outlet, the gas outlet being isolated from the shielding gas chamber (housing 62 comprises a gas inlet nipple 64 and a gas outlet nipple 66 wherein the housing 62 is separates from passage 49, Fig. 1).
With regards to claim 2, Bernard discloses wherein the gas outlet of the pre-treating chamber is configured such that the gas exiting the pre-treating chamber is directed away from the portion of the wire extending from the distal end of the torch (nipple 66 directs gas across chamber 60 and across electrode wire 12, Fig. 1).
With regards to claim 3, Bernard discloses wherein the gas outlet of the pre-treating chamber vents the gas to the atmosphere (nipple 66 directs gas outside of chamber 60 to atmosphere, Fig. 1). 
With regards to claim 5, Bernard discloses in which the pre-treating chamber is positioned upstream of the shielding gas chamber (housing 62 is upstream from passage 49, Fig. 1).
With regards to claim 8, Bernard discloses wherein the gas inlet of the pre-treating chamber and the inlet of the shielding gas chamber are operatively connected so that a gas line can be attached to a single connection port to supply gas flow into both chambers (nipple 66 of housing 62 is operatively connected to nipple 34 that leads to passage 49, Fig. 1). 
With regards to claim 9, Bernard discloses wherein the gas inlet of the pre-treating chamber is configured to be connected to a first gas line (gas source of nozzle 64, Fig. 1) and the inlet of the shielding gas chamber is configured to be connected to a second gas line (chamber 60 is the gas source of the nozzle 34, Fig. 1), such that the gas supplied to the pre-treating chamber may be different from the gas supplied to the shielding gas chamber (gas supplied to nozzle 64 is different than gas supplied to nozzle 34, Fig. 1).
	With regards to claim 10, Bernard discloses a wire pre-heating circuit (pre-treating structure 50 has a pair of electrical contact brushes 52 and 53 connected to current source 54, Fig. 1). 
	With regards to claim 11, Bernard discloses wherein the wire pre-heating circuit comprises a first contact tip, a second contact tip, and a section of the wire between the first and second contact tips (pre treating structure 50 has a pair of electrical contact brushes 52 and 53 connected to current source 54, Fig. 1).

Claim(s) 4,6,7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard as applied to claims 1-3,5 and 8-11 above, and further in view of Sigl et al (WO 2018227196).

With regards to claim 4, Bernard discloses wherein the gas outlet of the pre-treating chamber comprises one or more bypass ducts extending through the shielding gas chamber (outlet nozzle 66 of pretreatment housing 62 has a duct that connects to inlet nozzle 34 of passage 49, Fig. 1).
Bernard does not disclose the pre-treating chamber is at least partially nested within at least a portion of the shielding gas chamber.
Sigl et al teaches the pre-treating chamber is at least partially nested within at least a portion of the shielding gas chamber (shielding gas is delivered to gas diffuser 310 wherein cooling body 602 resides, Fig. 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the shielding gas chamber and pre-treating chamber of Bernard with the pre-treating chamber and shielding gas chamber as taught by Sigl et al in order to provide a compact and reliable welding torch. 
With regards to claim 6, Sigl et al discloses wherein the pre-treating chamber and the shielding gas chamber are separated by one or more baffles (gas diffuser 310 and cooling body 602 are separated by diffuser insulator 304, Fig. 9).
	With regards to claim 7, Sigl et al discloses wherein the pre-treating chamber and the shielding gas chamber are both positioned within a body of the torch (shielding gas is delivered to gas diffuser 310 wherein cooling body 602 resides, Fig. 9).
With regards to claim 12, Bernard and Sigl et al does not teach a wire etching electrode, however it would have been an obvious matter of design choice the wire electrode of Bernard and Sigl et al, since the applicant has not disclosed that a wire etching electrode solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the wire electrode of Bernard and Sigl et al.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (Fig. 1) as applied to claims 1-3,5 and 8-11 above, and further in view of Bernard (Fig. 2).

With regards to claim 13, Bernard (Fig. 1) does not disclose one or more flow impingers configured to create turbulent gas flow within the pre-treating chamber.
Bernard (Fig. 2) teaches flow impingers configured to create turbulent gas flow within the pre-treating chamber (perforation 92 impinges gas flow against partition 90 to spread gas across electrode wire 12, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the pre-treatment chamber of Bernard (Fig. 1) with the perforation as taught by Bernard (Fig. 2) in order to provide proper gas flow for a welding torch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                      
/THOMAS J WARD/Examiner, Art Unit 3761  
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761